Case: 16-50111      Document: 00513786265         Page: 1    Date Filed: 12/06/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                    No. 16-50111                               FILED
                                  Summary Calendar                     December 6, 2016
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ALEJANDRO DE LOS SANTOS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 2:08-CR-467-1


Before JONES, WIENER, and CLEMENT, Circuit Judges.
PER CURIAM: *
       Alejandro De Los Santos, federal prisoner # 19024-280, appeals the
denial of an “Agreed Motion for a Sentence Reduction,” under 18 U.S.C.
§ 3582(c)(2), relative to the sentence he received following his conviction for of
conspiracy to possess with intent to distribute marijuana and possession with
intent to distribute marijuana. De Los Santos based his motion on Amendment




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-50111     Document: 00513786265      Page: 2   Date Filed: 12/06/2016


                                  No. 16-50111

782 to the Guidelines, which had the effect of retroactively lowering most drug-
related base offense levels by two levels.
      De Los Santos asserts that the district court improperly relied entirely
on its determination that he had perjured himself at trial and did not consider
that De Los Santos had already received a sentencing enhancement for
obstruction of justice and also failed to satisfy its obligation to review anew the
18 U.S.C. § 3553(a) factors. De Los Santos contends that the § 3553(a) factors
support granting his motion, particularly because as a first-time non-violent
offender, he poses no danger to public.
      We review De Los Santos’s arguments for plain error, as he did not
present them to the district court. See United States v. Jones, 596 F.3d 273,
276 (5th Cir. 2010). De Los Santos has not shown error. The court correctly
recognized that he was eligible for a reduction; however, it denied the motion
as a matter of discretion, noting that De Los Santos had a serious jury trial at
which he gave perjured testimony, which was appropriate for the court to
consider in denying the motion. See Dillon v. United States, 560 U.S. 817, 826-
27 (2010); 18 U.S.C. § 3553(a)(1). Also, the district court had before it De Los
Santos’s arguments in favor of a sentence reduction and gave due consideration
to the § 3582(c)(2) motion. See United States v. Whitebird, 55 F.3d 1007, 1010
(5th Cir. 1995).
      The judgment of the district court is AFFIRMED.




                                          2